 AVONDALE INDUSTRIES 297Avondale Industries, Inc. and New Orleans Metal Trades Department, AFLŒCIO. Cases 15ŒCAŒ14326, 15ŒCAŒ14327, and 15ŒRCŒ7767 November 30, 1999 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On April 29, 1997, the National Labor Relations Board issued an unpublished Decision and Certification of Rep-resentation in Case 15ŒRCŒ7767.  The Board found that a majority of the valid ballots in an election held June 25, 1993, had been cast for New Orleans Metal Trades De-partment, AFLŒCIO, and certified it as the exclusive bargaining agent of the employees in an appropriate unit of all production and maintenance employees at the Re-spondent™s Avondale, Algiers, and Westwego, Louisiana locations.  On October 22, 1997, the Board granted the General Counsel™s Motion for Summary Judgment, and found that the Respondent had violated Section 8(a)(5) and (1) of the Act and ordered the Respondent to recog-nize and bargain with the Union.  On July 7, 1999, the United States Court of Appeals for the Fifth Circuit is-sued a decision vacating the Board™s bargaining order and remanding the proceeding to the Board with instruc-tions to set aside the election.1  On October 12, 1999, the Board advised the parties that it had accepted the remand and would take appropriate action consistent with it. The Board has delegated its authority in this proceed-ing to a three-member panel. The Board has accepted the court™s opinion as the law of the case.  In accord with that opinion, the Board has decided to revoke the Union™s certification and to re-mand the case to the Regional Director for further appro-priate action. ORDER It is ordered that the certification issued in Case 15ŒRCŒ7767 be vacated, and that the case be remanded to the Regional Director for further appropriate action.                                                           1 Avondale Industries v. NLRB, 180 F.3d 633 (5th Cir. 1999).  330 NLRB No. 35 